—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, Darryl T. appeals from an order of disposition of the Family Court, Kings County (Hepner, J.), dated January 7, 2002, which, upon a fact-finding order of the same court, dated June 14, 2001, made after a hearing, finding that he had committed acts which, if committed by an adult, would have constituted the crimes of sexual abuse in the first degree, attempted sexual abuse in the first degree, and unlawful imprisonment in the second degree, adjudged him to be a juvenile delinquent and placed him with the New York State Office of Children and Family Services for a period of 18 months. The appeal brings up for review the fact-finding order dated June 14, 2001.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (see Matter of David H., 69 NY2d 792, 793 [1987]; Matter of Haile B., 252 AD2d 497 [1998]), we find that it was legally sufficient to support the Family Court’s determination beyond a reasonable doubt (see Matter of Marcus M., 287 AD2d 505 [2001]; Matter of Randolph P., 254 AD2d 94 [1998]; cf. People v Bonilla, 290 AD2d 454 [2002]). Resolution of issues of credibility, as well as the weight to be accorded the evidence, are primarily questions to be determined by the finder of fact, which saw and heard the witnesses (see Matter of Nnennya P., 247 AD2d 476 [1998]; Matter of Joseph J., 205 AD2d 776 [1994]). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see Matter of Kenneth E., 293 AD2d 536 [2002]; Matter of Robert O., 240 AD2d 412 [1997]; Matter of Jeffrey C., 239 AD2d 413 [1997]). Upon the exercise of our factual review power, we are satisfied that the court’s determination was not against the weight of the evidence (cf. CPL 470.15 [5]; see Matter of Robert O., supra). S. Miller, J.P., Goldstein, Cozier and Mastro, JJ., concur.